Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 1 of 8 PageID 5882



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 ANGELA MORGAN,

                      Plaintiff,

 v.                                                   Case No: 6:18-cv-1342-Orl-78DCI

 ADVENTIST HEALTH
 SYSTEM/SUNBELT, INC., MEDICAL
 SERVICES, INC. and NORTH
 AMERICAN CREDIT SERVICES, INC.,

                      Defendants.
                                            /

                                            ORDER

        THIS CAUSE is before the Court on AdventHealth Orlando’s Motion for a Final

 Summary Judgment on Plaintiff’s TCPA Claims (Doc. 132), Motion of Defendants Medical

 Services, Inc. and North American Credit Services, Inc. for a Final Summary Judgment

 on Plaintiff’s TCPA Claims (Doc. 135), and AdventHealth Orlando’s Motion for a Final

 Summary Judgment Concerning Vicarious Liability (Doc. 168). The Motions have been

 fully briefed and are ripe for adjudication.

 I.     BACKGROUND

        In or about September 2015, non-party M.R. was treated at Defendant Adventist

 Health System/Sunbelt, Inc.’s (“AdventHealth Orlando”) hospital facility. (See Doc. 135-

 1 at 12–17). At that time, M.R. gave AdventHealth Orlando permission to contact her at

 a phone number ending in 2301 (“the 2301 Number”). (Id.). Thereafter, the 2301 Number

 was reassigned to Plaintiff. (Doc. 131-3 at 2, 4).
Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 2 of 8 PageID 5883



          Defendant Medical Services, Inc. (“MSI”) contracts with AdventHealth Orlando to

 attempt to collect patient payments before they become past due or delinquent. (Doc.

 135-1, ¶ 11). If MSI is not successful, AdventHealth Orlando contracts with North

 American Credit Services, Inc. (“NACS”) to collect debts on past due accounts. (Id. ¶ 17).

 It is not disputed that MSI placed three calls to the 2301 Number after it was reassigned

 to Plaintiff, (id. ¶ 16; Doc. 162-8 at 41:12–17), and NACS placed one call, (Doc. 135-1,

 ¶ 18; Doc. 162-8 at 44:3–11). As a result of these calls, Plaintiff filed the instant suit

 asserting violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

 § 227.

 II.      LEGAL STANDARD

          Summary judgment is appropriate when the moving party demonstrates “that there

 is no genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine “if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it may “affect the outcome of

 the suit under the governing law.” Id. “The moving party bears the initial burden of showing

 the court, by reference to materials on file, that there are no genuine issues of material

 fact that should be decided at trial.” Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1313–14

 (11th Cir. 2007). Stated differently, the moving party discharges its burden by showing

 “that there is an absence of evidence to support the nonmoving party’s case.” Celotex

 Corp. v. Catrett, 477 U.S. 317, 325 (1986).

          However,   once   the   moving   party   has    discharged    its   burden,   “Rule

 56(e) . . . requires the nonmoving party to go beyond the pleadings and by her own




                                               2
Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 3 of 8 PageID 5884



 affidavits, or by the depositions, answers to interrogatories, and admissions on file,

 designate specific facts showing that there is a genuine issue for trial.” Id. at 324

 (quotation omitted). The nonmoving party may not rely solely on “conclusory allegations

 without specific supporting facts.” Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th

 Cir. 1985). Nevertheless, “[i]f there is a conflict between the parties’ allegations or

 evidence, the [nonmoving] party’s evidence is presumed to be true and all reasonable

 inferences must be drawn in the [nonmoving] party’s favor.” Allen, 495 F.3d at 1314.

 III.   DISCUSSION

        The Second Amended Complaint (Doc. 34) asserts one count for violation of the

 TCPA against all Defendants and two counts for vicarious liability under the TCPA against

 Defendant AdventHealth Orlando. (See id. ¶¶ 55–83). To establish a TCPA violation, the

 plaintiff must prove that the defendant: “(1) made a call using an [automatic telephone

 dialing system] or using a prerecorded voice; (2) the call was not made for emergency

 purposes; (3) the call was made without Plaintiff’s prior express consent; and (4) the call

 was made to a telephone number assigned to Plaintiff’s cellular telephone service.”

 Wilcox v. Green Tree Servicing, LLC, No. 8:14-cv-1681-T-24TGW, 2015 WL 2092671, at

 *3 (M.D. Fla. May 5, 2015). The parties do not dispute that the calls at issue were not

 made for emergency purposes or that they were made to a telephone number assigned

 to Plaintiff without Plaintiff’s consent. Rather, Defendants argue that they reasonably

 relied on the prior express consent given by the former subscriber to the telephone

 number and that the system used is not an automatic telephone dialing system (“ATDS”).




                                             3
Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 4 of 8 PageID 5885



        A.     Reasonable Reliance

        Defendants argue that pursuant to ACA International v. Federal Communications

 Commission, 885 F.3d 687 (D.C. Cir. 2018), a calling party cannot be held liable for a

 violation of the TCPA if they reasonably relied on the express consent given by the prior

 holder of a reassigned telephone number. Defendants read ACA International too

 broadly.

        In a 2015 declaratory ruling, the Federal Communications Commission (“FCC”),

 as relevant, determined that the term “called party” refers to “the current subscriber” of a

 telephone number, but that the caller was allowed “one—and only one—liability free, post-

 reassignment call” to the current subscriber of a reassigned telephone number if it lacked

 knowledge of the reassignment and had a reasonable basis to believe there was valid

 consent for the call. Id. at 694 (citing In re Rules & Regulations Implementing the Tel.

 Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7999–8000 (2015)). The ACA

 International court set aside the FCC’s “interpretation on the ground that the one-call safe

 harbor is arbitrary and capricious.” Id. at 705, 706–09.

        Importantly, the ACA International court did not express any opinion on whether

 the FCC’s reasonable reliance approach was proper. See Morgan v. Orlando Health, Inc.,

 No. 6:17-cv-1972-Orl-41GJK, Doc. 244, at 5. Rather, the court simply held that the one-

 call safe harbor approach taken in the 2015 declaratory ruling failed to implement a

 reasonable reliance approach to the extent the FCC intended to take one. ACA Int’l, 885

 F.3d at 706–08. Furthermore, contrary to Defendants’ assertions, the ACA International

 court set aside the FCC’s treatment of reassigned numbers as a whole, not just its one-

 call safe harbor. Id. at 708–09. Thus, the ACA International court did not adopt a




                                              4
Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 5 of 8 PageID 5886



 reasonable reliance test or exception when dealing with reassigned numbers.

 Accordingly, Defendants’ arguments fail, and summary judgment will not be granted on

 this basis.

        B.     Automatic Telephone Dialing System

        Defendants also argue that neither MSI nor NACS used an ATDS 1 to make calls

 to Plaintiff because the system used by Defendants does not randomly or sequentially

 generate numbers to be called. Pursuant to the TCPA, an ATDS “means equipment which

 has the capacity . . . to store or produce telephone numbers to be called, using a random

 or sequential number generator; and to dial such numbers.” 47 U.S.C. § 227(a)(1)(A)–

 (B). There is no dispute that the equipment used by Defendants does not randomly or

 sequentially generate the numbers to be called, but rather dials from a predetermined list

 of numbers. Plaintiff argues, however, based on prior FCC interpretations of the statute

 and the application of basic rules of statutory construction, the system used by MSI and

 NACS still qualifies as an ATDS.

        At the outset, this Court agrees with the majority of the courts in this District that

 ACA International, in invalidating the 2015 FCC definition of an ATDS, also necessarily

 vacated the prior definitions that the 2015 definition reaffirmed. See DeNova v. Ocwen

 Loan Servicing, No. 8:17-cv-2204-T-23AAS, 2019 WL 4635552, at *2 & n.2 (M.D. Fla.

 Sept. 24, 2019); Gonzalez v. Ocwen Loan Servicing, LLC, No. 5:18-cv-340-Oc-30PRL,

 2018 WL 4217065, at *5–6 (M.D. Fla. Sept. 5, 2018); see also ACA Int’l, 885 F.3d at 701.

 Thus, this Court is not bound by the FCC’s 2003 and 2008 declaratory rulings.



        1 There is no dispute that MSI used a prerecorded voice on one or more phone
 calls placed to Plaintiff. Accordingly, MSI and AdventHealth Orlando will not be granted
 summary judgment as to any calls in which a prerecorded voice was used.



                                              5
Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 6 of 8 PageID 5887



       Rather this Court looks to the plain language of the statute itself to determine if a

 system must have the present ability to randomly or sequentially generate telephone

 numbers to be an ATDS within the meaning of the TCPA. This Court finds that it does.

 Plaintiff’s argument that the clause “using a random or sequential number generator”

 modifies only the term “produce” and not the word “store” is not consistent with well-

 accepted principles of statutory interpretation or grammar. Where, as here, “a qualifying

 phrase follows a comma and the comma follows a list, the qualifying phrase qualifies each

 item in the list—not the last item only.” DeNova, 2019 WL 4635552, at *3 (citations

 omitted). The Court disagrees that such a reading would render the use of the term “store”

 nonsensical or superfluous. Rather, reading the qualifying phrase to modify only

 “produce” would be a strained and unnatural reading of the plain language of the statute.

       Defendants have presented evidence that the system used by MSI and NACS

 does not have the present capability to randomly or sequentially generate telephone

 numbers, (see Doc. 131-22 at 2–3), and Plaintiff has not presented any evidence to the

 contrary. Accordingly, summary judgment is proper on all of Plaintiff’s claims based on

 the use of an ATDS.

       C.     Vicarious Liability

       On October 1, 2019, AdventHealth Orlando filed a second motion for summary

 judgment regarding its vicarious liability for the acts of MSI and NACS. (See Doc. 168).

 As set forth in the Case Management and Scheduling Order, a “motion for summary

 judgment and supporting memorandum of law shall be presented in a single document of

 not more than twenty-five (25) pages.” (Doc. 29 at 8 (emphasis added)). AdventHealth

 Orlando did not seek leave to file a successive motion for summary judgment or to exceed




                                             6
Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 7 of 8 PageID 5888



 the twenty-five page limit for summary judgment briefing. Accordingly, AdventHealth

 Orlando’s Motion for a Final Summary Judgment Concerning Vicarious Liability will be

 stricken for failure to comply with Court orders.

 IV.    CONCLUSION

        For the reasons set forth above, it is hereby ORDERED and ADJUDGED as

 follows:

        1.     AdventHealth Orlando’s Motion for a Final Summary Judgment on Plaintiff’s

        TCPA Claims (Doc. 132) is GRANTED in part. Summary judgment is granted in

        favor of AdventHealth Orlando on all claims arising out of the alleged use of an

        ATDS by MSI or NACS. In all other respects, the motion is DENIED.

        2.     The Motion of Defendants Medical Services, Inc. and North American Credit

        Services, Inc. for a Final Summary Judgment on Plaintiff’s TCPA Claims (Doc.

        135) is GRANTED in part. Summary judgment is granted in favor of MSI and

        NACS on all claims arising out of the alleged use of an ATDS by MSI or NACS. In

        all other respects, the motion is DENIED.

        3.     AdventHealth Orlando’s Motion for a Final Summary Judgment Concerning

        Vicarious Liability (Doc. 168) is STRICKEN.

        DONE AND ORDERED in Orlando, Florida on January 13, 2020.




                                              7
Case 6:18-cv-01342-WWB-DCI Document 202 Filed 01/13/20 Page 8 of 8 PageID 5889




 Copies furnished to:

 Counsel of Record




                                      8
